DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record Childs et al. (2005/0255616) teaches an electroluminescent device, comprising: a light-emitting element (25; Fig 1); a drive transistor (T1; Fig 1) that supplies a driving current corresponding to a gradation voltage to the light-emitting element (para [0041]); a first conductive layer (one of the electrode of Ch; Fig 2) that is electrically connected to a gate of the drive transistor (Fig 1); and a second conductive layer that is supplied a fixed potential (Vdd; Fig 1). Prior art of record Yoon et al. (2015/0372070) teaches an electroluminescent device, comprising: a light-emitting element (OELD; Fig 2); a drive transistor (T1; Fig 1) that supplies a driving current corresponding to a gradation voltage to the light-emitting element (para [0049], para [0050]); a first conductive layer that is electrically connected to a gate of the drive transistor (C1; Fig 1); and a second conductive layer (C2; Fig 1) that is supplied a fixed potential (ELVDD; Fig 1), wherein in a first direction, the first conductive layer and the second conductive layer are arranged via an insulating layer (para [0025]; para [0030]). Regarding claim 1, prior art of record fails to teach the following claim limitations of “…a first conductive layer that is electrically connected to a gate of the drive transistor; and a second conductive layer that is supplied a fixed potential and that is disposed on a same layer as the first conductive layer, wherein in a first direction, the first conductive layer and the second conductive layer are arranged via an insulating layer, and in a second direction that intersects the first direction, the first conductive layer and the second conductive layer are arranged via the insulating layer”; in combination with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623